MEMORANDUM **
Sveta Kirakosyan, a native of Kazakhstan and citizen of Armenia petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“U”) order denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility findings for substantial evidence, and we deny the petition for review. See Kasnecovic v. Gonzales, 400 F.3d 812, 813 (9th Cir.2005).
The Id’s adverse credibility finding was supported by substantial evidence that went to the heart of Kirakosyan’s contentions. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Absent credible evidence establishing Kirakosyan’s eligibility for asylum, she also cannot show that she is eligible for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
In addition, the IJ’s denial of relief under the CAT is supported by substantial evidence. See id. at 1156 — 57 (rejecting petitioner’s CAT contentions because petitioner failed to present any additional credible evidence).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.